            Case 1:20-cv-01135-LKG Document 3 Filed 09/03/20 Page 1 of 4




                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS


                                                       )
JPMORGAN CHASE & CO., as substitute                    )
agent for THE BEAR STEARNS COMPANIES,                  )
INC., and subsidiaries; and THE                        )
BEAR STEARNS COMPANIES LLC,                            )
                                                       )
                       Plaintiffs,                     )
                                                       )            20-1135 T
v.                                                     )     No. _________________
                                                       )
THE UNITED STATES,                                     )
                                                       )
                       Defendant.                      )
                                                       )

              RULE 5.2(f) MOTION TO FILE UNREDACTED COMPLAINT
                  AND EXHIBITS TO COMPLAINT UNDER SEAL

       PURSUANT TO Rule 5.2(f) of the Rules of the United States Court of Federal Claims,

Plaintiff JPMORGAN CHASE & CO. (“JPMC”), as substitute agent for THE BEAR STEARNS

COMPANIES, INC., and consolidated subsidiaries, and Plaintiff THE BEAR STEARNS

COMPANIES LLC (“Bear Stearns”) move to file under seal the Complaint for additional

statutory interest (the “Complaint”), Exhibit 1 to the Complaint (“Exhibit 1”), and Exhibit 2 to

the Complaint (“Exhibit 2”), each filed simultaneously herewith. As good cause for this motion

Plaintiffs state the following:

       1.      Concurrent with this Motion, Plaintiffs are filing a Complaint against Defendant,

the United States, under the Tucker Act (28 U.S.C. § 1491), for additional statutory interest

properly due the Plaintiffs under sections 6611 and 6621(d) of the Internal Revenue Code of

1986, as amended (the “Code”), together with interest on such interest as provided by law.




                                                1
             Case 1:20-cv-01135-LKG Document 3 Filed 09/03/20 Page 2 of 4




        2.      Plaintiff JPMC is a corporation organized and existing under the laws of the State

of Delaware. JPMC is a holding company which, through its subsidiaries, is engaged in a broad

range of business activities relating to financial services in the United States and abroad.

        3.      At all relevant times prior to July 16, 2008, Plaintiff Bear Stearns was a

corporation organized in the State of Delaware which, directly and through its subsidiaries,

engaged in a broad range of business activities relating to financial services in the United States

and abroad. Bear Stearns on July 16, 2008 converted into a limited liability corporation under

Delaware law.

        4.      At various relevant times, Plaintiff Bear Stearns filed Federal income tax returns,

as permitted under the Code and the Treasury Regulations thereunder, on a consolidated basis

with other affiliated corporations.

        5.      The Complaint, Exhibit 1, and Exhibit 2 include taxpayer identification numbers

of Plaintiff Bear Stearns and its affiliates that joined in those consolidated returns, as well as

Plaintiff JPMC.

        6.      Plaintiffs are concerned that the privacy of these taxpayer identification numbers

could be compromised if unredacted copies of the Complaint, Exhibit 1, and Exhibit 2 are filed

on the Court’s electronic case filing system and therefore Plaintiffs would like to keep these

taxpayer identification numbers confidential.



       PURSUANT TO Rule 5.2, Plaintiffs simultaneously file redacted versions of the

Complaint, Exhibit 1, and Exhibit 2 protecting taxpayer identification numbers, in this case

Federal Employer Identification Numbers. Pursuant to Rule 5.2(f), unredacted versions of the




                                                   2
           Case 1:20-cv-01135-LKG Document 3 Filed 09/03/20 Page 3 of 4




Complaint, Exhibit 1, and Exhibit 2 are included with this Motion for filing under seal with the

Court.

         WHEREFORE, Plaintiff requests that the Court file the redacted copy of the Complaint,

the redacted copy of Exhibit 1, and the redacted copy of Exhibit 2 on the Court’s electronic case

filing system and the unredacted copy of the Complaint, the unredacted copy of Exhibit 1, and

the unredacted copy of Exhibit 2 be filed under seal.




                                    {signature page follows}




                                                3
          Case 1:20-cv-01135-LKG Document 3 Filed 09/03/20 Page 4 of 4




                                         Respectfully submitted,



Dated this 3rd day of September, 2020.   _________________________________________
                                         Christopher S. Rizek
                                         Attorney of Record
                                         Caplin & Drysdale, Chartered
                                         One Thomas Circle, N.W., Suite 1100
                                         Washington, D.C. 20005
                                         Tel: 202.862.8852
                                         Fax: 202.429.3301
                                         Email: crizek@capdale.com

                                         JAMES E. SALLES
                                         AMANDA M. LEON
                                         Of Counsel

                                         Attorneys for Plaintiff




                                            4
